DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2017/0098324 A1 – hereinafter Srinivasan) and Wang et al. (US 2019/0295533 A1 – hereinafter Wang).
Regarding claim 1, Srinivasan discloses a processor implemented method, comprising: receiving an input associated with a privacy policy (PP) of a target entity, via one or more hardware processors ([0015]; [0027] – receiving input documents, the limitation of “a privacy policy” is in fact directed toward nonfunctional descriptive material, which contains only content of information, and not functionally or structurally related to the associated physical substrate, thus has no patentable weight – thus hereinafter “a privacy policy (PP)” is interpreted as a document), the input comprising a plurality of target PP segments ([0034]; [0046] – comprising a plurality of sentences); classifying, via the one or more hardware processors, the plurality of document segments by mapping the plurality of target PP ([0034]-[0035] – performing semantic analysis of sentences to deduce data into representations, mapped into a logical structure comprising a sequence of logical sub-topics as described in at least [0035], [0050], and [0059]); mapping, via the one or more hardware processors, mapped target PP-logical subtopic segment pairs with a plurality of video template segments stored in a video repository to obtain a set of mapped target PP-video template segment pairs, wherein the set of mapped target PP-video template segment pairs comprises a set of video template segments from amongst the plurality of video template segments ([0050] – mapping the sub-topics with video templates in a library), wherein mapping is performed by determining a second closeness coefficient between each of the set of mapped target PP-logical subtopic segment pairs and the plurality of video template segments ([0050] – a value representing a match corresponding the recited second closeness coefficient); and sequencing the set of video template segments in an optimal order based on one or more preferences associated with the target entity, via the one or more hardware processors ([0035]; [0050]; [0059] – sequencing the video segments via an timeline assignment).
However, Srinivasan does not disclose mapping the plurality of target PP segments with a plurality of template PP segments stored in a PP repository to obtain a set of mapped target PP-template PP segment pairs, wherein mapping is performed by determining a first closeness coefficient between each of the plurality of target PP segments and the plurality of template PP segments.
([0192]; [0194] – as discussed above, the limitation of “a privacy policy” is in fact directed toward nonfunctional descriptive material, which contains only content of information, and not functionally or structurally related to the associated physical substrate, thus has no patentable weight – thus hereinafter “a privacy policy (PP)” is interpreted as a document).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wang into the method taught by Srinivasan to perform semantic analysis of sentences in order to easily determine the topics of the input text.
Regarding claim 2, see the teachings of Srinivasan and Wang as discussed in claim 1 above, in which Wang also discloses each of the plurality of template PP segments is associated with a label ([0188]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Wang above into the method taught by Srinivasan to facilitate identifying the templates.
Regarding claim 3, see the teachings of Srinivasan and Wang as discussed in claim 1 above, in which Wang also discloses the first closeness coefficient between a target PP segment from amongst the plurality of target PP segments and a template PP segment from amongst the plurality of template PP segments is computed as ([0193]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Wang above into the method taught by Srinivasan to improve the accuracy of the mapping.
	Regarding claim 4, Srinivasan also discloses sequencing the set of video template segments in the optimal order comprises minimizing an objective function representative of a minimal reshuffling in a precomputed video template sequence of the set of video template samples, while considering dependencies of the set of video template segments as constraints to be met ([0059] – an objective function representative of a minimal reshuffling in a precomputed video template sequence of the set of video template samples is minimized to zero, i.e. the sequence is fixed based on the logical structure of the sub-topics).
	Regarding claim 6, Srinivasan also discloses customizing the set of video template segments, wherein customizing the set of video template segments comprises processing the set of video template segments using a plurality of visual assets and a plurality of audio assets, and wherein an asset of the plurality of visual assets comprises characters, icons, text, font, boxes, animations, and color (Fig. 1; [0059] – customizing with voiceover, visual assets being at least animations).
	Claim 8 is rejected for the same reason as discussed in claim 1 above in view of Srinivasan also disclosing a system ([0029]; Fig. 1), comprising: a memory storing instructions ([0039]); one or more communication interfaces ([0039] – at least an interface between the processor and a memory to read instructions to be executed to perform the method); and one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions ([0039] – one or more processor to execute the instructions to perform the recited method). 
	Claim 9 is rejected for the same reason as discussed in claim 2 above.
	Claim 10 is rejected for the same reason as discussed in claim 3 above.
	Claim 11 is rejected for the same reason as discussed in claim 4 above.
	Claim 13 is rejected for the same reason as discussed in claim 6 above.
	Claim 15 is rejected for the same reason as discussed in claim 1 above in view of Srinivasan also disclosing one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause the recited steps of the method ([0039] – one or more processors executes the instructions stored in a memory to perform the recited method).
Allowable Subject Matter
Claims 5, 7, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 recites, “obtaining the precomputed sequence, wherein obtaining the precomputed sequence comprises:


	Claim 7 recites, “customizing the set of video template segments comprises performing one or more of changing in-video characters, adding brand identity to the set of video template segments, the brand identity comprising logo, target entity name and related content within the video template segments, changing color theme of the set of video templates, adding and modifying credits within the set of video template segments, speed progression of the video template segments on a timeline, and sequencing of the video template segments according to the target entity,” which are neither taught nor rendered obvious by prior art of record.
	Claim 12 is objected for the same reason as discussed in claim 5 above.
	Claim 14 is objected for the same reason as discussed in claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484